Citation Nr: 1826797	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to January 1946.  He died in November 2012, and the appellant is seeking benefits as his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant was scheduled for a hearing before the Board, but she requested that it be rescheduled in February 2017.  The hearing was rescheduled as requested, but she did not report for the proceeding.  Thus, the hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes the Veteran's complete service treatment records are either unavailable or not associated with the claims file.  In a July 2014 statement of the case (SOC), the RO indicated that the evidence included the Veteran's service treatment records and specifically referenced a January 1946 separation examination.  However, the claims file does not currently contain the complete records, including a separation examination.  Additionally, a March 2011 response from the National Personnel Records Center (NPRC) indicated there were no service treatment records, as they may have been destroyed in a fire.  However, there is no formal finding of unavailability.  Therefore, it appears that there are either existing service treatment records that have not been associated with the electronic file or that the service treatment records are unavailable.  Therefore, the AOJ should ensure that any available service treatment records are associated with the file or make a formal finding of unavailability.

In addition, the July 2014 SOC listed the evidence as including VA treatment records dated from May 2000 to the time of the Veteran's death.  However, the claims file does not contain records spanning that time period.  Thus, on remand, the AOJ should ensure that any outstanding VA medical records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the appellant provide the names and addresses of any and all health care providers who had provided treatment for the Veteran for a cardiovascular or cerebrovascular disorder and for his service-connected right upper extremity amputation.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records which have not yet been associated with the claims file, to include any records dated since May 2000.

2.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, or any other appropriate location, to request the Veteran's complete service treatment records for his period of active duty from November 1942 to January 1946.

If the RO already has such records, they should be uploaded to the electronic claims file.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative, to include notice of alternative sources of evidence that may substitute for any missing service treatment records.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




